UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended: September 30, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from: to Commission File Number: 333-165406 ————— Frozen Food Gift Group, Inc. (Exact name of registrant as specified in its charter) ————— Delaware 27-1668227 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 7825 Fay Avenue, Suite 200, La Jolla, CA 92037 (Address of Principal Executive Office) (Zip Code) 888-530-3738 (Registrant’s telephone number, including area code) With Copies to: Gary L. Blum Law Offices of Gary L. Blum 3278 Wilshire Boulevard, Suite 603 Los Angeles, CA 90010 (213) 381-7450 N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smallerreporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of September 30, 2012, there were 129,017,612 shares of the Registrant's common stock, $.00001 par value outstanding. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Frozen Food Gift Group, Inc. d/b/a Sendascoop.com (A Development Stage Company) Condensed Balance Sheets September 30, 2012 and December 31, 2011 ASSETS September 30, 2012 December 31, 2011 (Unaudited) Current Assets: Cash $ $ Prepaid expenses - Total current assets Furniture and equipment, net Security deposits - $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Customer deposits Loans payable - stockholders Convertible notes payable - stockholder - net of unamortized discount - Loans payable - other Total current liabilities Non-current Liabilities Derivative liability - Total non-current liabilities - Stockholders' Equity: Common stock, $0.00001 par value; 20,000,000,000 shares authorized, 129,017,612 and 112,426,666 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated during development stage ) $ $ 1 Frozen Food Gift Group, Inc. d/b/a Sendascoop.com (A Development Stage Company) Condensed Statements of Operations For the Nine Months Ended September 30, 2012 and 2010, and for the Period From January 2, 2009 (Inception) to September 30, 2012 (Unaudited) From January 2, 2009 (Inception) to For the Three Months Ended September 30, For the Nine Months Ended September 30, September 30, 2012 Revenue $ Cost of goods sold Gross income Expenses: General and administrative expenses Officer's compensation Advertising and promotion Director's fees Professional fees Rent Selling expenses Telephone Net (loss) before other income and expenses ) Other income and expenses Derivative income/(expense) ) - - Interest expense ) ) - ) ) Provision for income taxes - ) ) - ) ) Net (loss) $ ) $ ) $ ) $ ) $ ) (Loss) per common share - Basic and fully diluted $ ) $ ) $ ) $ ) $ ) Weighted average number of shares outstanding - Basic and fully diluted 2 Frozen Food Gift Group, Inc. d/b/a Sendascoop.com (A Development Stage Company) Statement of Stockholders' Equity For the Period from January 2, 2009 (Inception) to September 30, 2012 (Unaudited) Common Stock Additional Paid in Subscription Accumulated Deficit During Development Shares Amount Capital Receivable Stage Total January 2, 2009 - Issuance of common stock for services at $.00001 per share $ $
